DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on April 20, 2022.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
As an initial matter, in addressing Applicant’s 101 arguments, Examiner believes it is useful to revisit the following passage from the immediately previous Office action:
6.  Regarding the 101 rejections, Applicant argues that the amendment, to add routing based on previous drop off estimates, integrates the abstract idea into a practical application because this creates a sort of feedback loop.  Examiner believes this argument basically is based on the idea of the delivery network becoming an iterative tracked system, with each iteration featuring a new routing which takes into account tracking data from the previous iterations.  Examiner believes this would be a stronger argument if the routes were being carried out with, for example, autonomous vehicles.  There would then be potentially no break in automation throughout the iterations.  It would be like the system routes, controls the autonomous vehicles to carry out the routes, tracks the autonomous vehicles, and then “learns” from that tracking data to potentially improve the next routing of autonomous vehicles.
However, with the claims as they are now, such an argument is not so strong.  Here, the delivery may be carried out by a human driver.  Because the human driver is not automated and is merely following (but not controlled by) the routing instructions, the claims do not necessarily result in an automated, self-improving feedback loop.  In addition, without a controlled autonomous vehicle, we are lacking that non-generic-computer “additional element beyond the abstract idea” to help contribute to potentially overcoming 101.  Rather, there is simply the linked GPS tracking device, which is a generic computing system component and can be dismissed from contributing to overcoming 101, for that reason.  To conclude, the claims continue to be an abstract idea performed by generic computing components, which, without more, do not render patent-eligibility under current 101 guidance.  Therefore, Examiner does not find the 101 arguments to be persuasive.

(Non-Final Office action, March 30, 2022, pp. 2-3).  Applicant’s latest amendments amount to amending the independent claims, to move the last, “wherein...” paragraph of those claims to earlier in the claims, while reciting them more actively and in more detail.  In addition, Applicant has added language describing the routing directions being displayed to the driver, which helps to more clearly describe an iterative-like feedback routing system.  See Examiner’s illustrative diagram below:

    PNG
    media_image1.png
    443
    775
    media_image1.png
    Greyscale


The displaying of the routing instructions does not significantly change the analysis from the previous Office action, because the display technology is merely a further generic computing system component, which, without more, does not add patent-eligibility to an abstract-idea claim, under 101 guidance.  The above-quoted comments from the previous Office action essentially still apply.
Although the system can be described as a type of loop, as Examiner has done in the diagram above, it is really not a fully automated loop, because, as explained in the above quotation, the driver may be a human being, and a human being choosing to follow navigation directions is not automatically controlled to do so, in the way that, for example, a driverless car following such directions might be viewed.
Without a fully automated loop, the independent claims can be more accurately summarized as follows:

    PNG
    media_image2.png
    410
    1280
    media_image2.png
    Greyscale

In the above diagram, the transformation of the input data to the output data is essentially equivalent to the abstract idea.  The additional elements beyond the abstract idea all qualify as generic/general-purpose computing system components, which, without more, do not render patent-eligibility to an abstract-idea claim under USPTO 101 guidance.
If there were meaningful involvement of a self-driving vehicle in this case, that was fully controlled by the navigation instructions to result in a feedback loop, we would then have an additional element beyond the abstract idea that cannot be dismissed as a mere generic computing system component.  Then the analysis could progress beyond simply an abstract idea performed on a generic computing system.  However, that is not the case with Applicant’s current claims, and Examiner performed a quick text search of Applicant’s application but did not find support for such a driverless vehicle embodiment.  There may be other ways of potentially addressing 101 in Applicant’s application, but Applicant would need to check Applicant’s application to see which, if any, are supported by Applicant’s application-as-originally-filed.
Applicant argues that Applicant’s claims recite unique computer functions which represent a particular way to provide a particular improvement in the product delivery management system technology, thus providing an integration of the idea into a practical application and meeting Step 2B of the eligibility analysis.  In response, while improvement to a technology or technical field is a 101 consideration with respect to both Prong 2 (integration of the abstract idea into a practical application) and Step 2B (significantly more), that consideration does not apply here, for two reasons.  First, “product delivery management” is not a technology or technical field, but instead is more like a business or organizational process.  Second, both Prong 2 and Step 2B must have meaningful contribution from additional element(s) beyond the abstract idea.  Such additional elements here would be the generic computing system components, functioning in their typical ways.  For example, the GPS device collects typical GPS data.  The meaningful parts of the claimed subject matter all fall within the abstract idea, such as how the arrival time is estimated.  For these reasons, improvement to a technology or technical field does not apply for rending patent-eligibility.
Applicant next states:
Notably, the performance of the unique computing functions recited in claim 1 requires a computer with a particularly programmed processor (i.e., a particular (not a generic) machine) to execute a command that generates, on a screen of a computing device of a delivery drive, of driving directions and instruct the driver to follow the driving directions until the driver arrives at a destination that is next in the first destination set, thus providing an integration of the idea into a practical application and meeting Step 2B of the eligibility analysis (see MPEP 21605(b)).

(Applicant Response, p. 10).  In response, MPEP 2016.05(b)(I) is instructive here:
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008)

Applicant appears to argue that the programming of the computing system renders it to be non-generic, but the immediately preceding quotation addresses that that is not how this part of the 101 analysis is performed.  That is, simply applying an abstract idea with a general purpose computer (as would be the case with a general purpose computer that has been programmed to perform the abstract idea), without more, is not enough to render patent-eligibility to such a claim.  It is possible for a computer performing an abstract idea to be patent-eligible, if it also meets a consideration for eligibility under Prong 2 or Step 2B; however, that is not currently the case with Applicant’s claims.  Furthermore, the displaying of the driver guidance does not help with 101 because the computer display is claimed generically, with the data content to be output on the display being part of the abstract idea.  Therefore, Examiner does not find this Applicant argument to be persuasive.
Applicant next argues for patent-eligibility based on MPEP 2106.05(e):  “Other Meaningful Limitations.”  On its face, this consideration allows situations to be addressed in which 101 is overcome but perhaps the claims might not be easily neatly argued under one of the other Prong 2/Step 2B considerations.  Examiner disagrees with respect to this section rendering patent-eligibility in the case of Applicant’s claims.  Examiner already discussed above how merely performing an abstract idea on a generic computing system, without more, is not patent-eligible.  If we look to Claim 1, for example, the processing of the input data to create outputs, such as the route and the expected arrival time, all fall within the abstract-idea subject matter.  For Claim 1’s additional elements, we have the generic computing components in the form of the server system at the center of the data processing; the global positioning system (GPS) device for providing GPS data; networked computers for drivers and other users of the system; data storage elements/features; and outputting via transmitting or displaying.  Even in combination, we seem to have merely generic computing devices performing their typical functions, like producing/providing GPS data, processing data, storing/retrieving data, and communicating/outputting data.  There does not seem to be anything meaningful in the claim left over, once we have addressed the abstract idea and the generic-functioning computing components.  Presumably, the consideration of MPEP 2106.05(e), other meaningful limitations, is not meant to be a nominal threshold; this would take away the importance of the other Prong 2/Step 2B considerations if one could virtually always easily meet the “other meaningful limitations” threshold when the other considerations do not apply.  It would also conflict with the guidance that performing an abstract idea on a generic computer, without more, does not render patent-eligibility, if it were a simple matter to invoke eligibility under the “other meaningful limitations” of MPEP 2106.05(e).  To explain further, it seems that there should be something of particular importance in the claim to support this consideration, beyond simply asserting that the claims have meaningful limitations.  Therefore, Examiner does not find this Applicant argument to be persuasive.
At the bottom of p. 10 of Applicant’s response, Applicant references that Applicant’s claims do not have prior art rejections, in arguing against the 101 rejections.  In response, please see MPEP 2106.05(I), which states:  “Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102  and 103  with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101. The distinction between eligibility (under 35 U.S.C. 101 ) and patentability over the art (under 35 U.S.C. 102  and/or 103 ) is further discussed in MPEP § 2106.05(d).”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-7, 9-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 11, Claim(s) 1 and 11 recite(s):
- receiving, from a first driver associated with a delivery vehicle, GPS data, wherein the GPS data indicates a location of the delivery vehicle;
- the GPS data from during one or more previous deliveries by the delivery vehicle to destinations in a first destination set;
- generating a plurality of delivery routes, including a first delivery route in the first destination set, based on drop off estimates associated with the first destination set determined based on the GPS data from during the one or more previous deliveries to the destinations in the first destination set;
- outputting, to a first driver, the first route for the delivery vehicle including the first destination set from the destinations, wherein the first destination set includes arrival times for each destination in the first destination set, and wherein the outputting of the first route to the first driver causes outputting driving directions to the first driver and instructing the driver to follow the driving directions until the driver arrives at a destination that is next in the first destination set;
- receiving, for each destination in the first destination set, a departure time;
- receiving GPS data of the first driver, wherein the GPS data indicates a location of the delivery vehicle;
- calculating, based on the GPS data, the arrival times for each destination in the first destination set, and the departure time for each destination in the first destination set, a drop off delay for a delivery to each destination of the first destination set, wherein the drop off delay of each destination is determined based on drop off delays of previous deliveries to the destination;
- for at least one destination subsequent to the first destination set, estimating a delay time according to (a) estimated travel times based on the GPS data to each destination preceding the at least one destination and to the at least one destination, (b) drop off delays associated with destinations preceding the at least one destination;
- generating, based on the delay time, an estimated arrival (time);
- outputting, to a user, the estimated arrival time to a recipient for the at least one destination;
- determining a measured drop off delay for the delivery to the at least one destination based on a time elapsed during which the GPS data indicates movement at a speed less than a driving speed;
- updating the drop off delay associated with the at least one destination based on the measured drop off delay of the delivery.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  system estimates times on a delivery route, provides estimated arrival times to recipients; since delivery services are typically commercial, these claims relate to commercial, marketing, and business relations/interactions;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  generates routing instructions meant to guide a driver to delivery destinations.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- server system; global positioning system (GPS) device; computer; recording; data storage; outputting via transmitting; network; outputting via displaying; automatically; one or more processors; one or more memory devices; executable code:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-7, 9-10, 12-17, and 19-20, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
Those dependent claim(s) add the following generic computer components, which do not integrate the abstract idea into a practical application, nor add significantly more, under the same reasoning as given above with respect to generic computer components in the independent claim(s).  Those additional generic computer components and their corresponding dependent claim(s) are as follows:
- mobile computing device (claims 7 and 17).
The remaining added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 3 merely adds a step to the abstract idea of updating drop off estimates.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application, nor add significantly more.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim(s) 1-7, 9-17, and 19-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Jones, US 20030233188 A1 (notification systems and methods);
b.  Jones, US 20030195699 A1 (notification systems and methods);
c.  Jones, US 20030195696 A1 (notification systems and methods);
d.  Deng, CN 104008473 A (logistic distribution arrival time predicting system with informing function and method; with accompanying English machine translation).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628